          Case 3:20-cv-00840-BAJ-RLB              Document 4        03/22/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

VERNON WASHINGTON (#301291)                                                           CIVIL ACTION

VERSUS
                                                                                     20-840-BAJ-RLB
JAMES LEBLANC, ET AL.
                                                ORDER

        On January 25, 2021, the plaintiff was ordered to pay, within twenty-one (21) days of the

date of the Order (R. Doc. 3), an initial partial filing fee in the amount of $13.26, “or this action

shall be dismissed.” A review of the record reflects that the plaintiff has failed to pay the initial

partial filing fee as ordered. Accordingly,

        IT IS ORDERED that the plaintiff show cause, in writing, within twenty-one (21) days

of the date of this Order, why his Complaint should not be dismissed for failure to pay the initial

partial filing fee. No oral argument will be presented.

        IT IS FURTHER ORDERED that the plaintiff shall, for the months of January,

February, and March of 2021, attach to his response an inmate account transaction statement for

each of the specified months showing the beginning and ending balances for his inmate drawing

and savings accounts, and the daily activity in said accounts including all deposits and

withdrawals. Canteen Log statements and Incentive Pay statements will not be considered. In the

event that the plaintiff fails to submit the requested information, or in the event that the Court is

able to determine from the plaintiff’s records that he has had deposited in his inmate accounts

sums sufficient to make the required payment but has failed to do so, the plaintiff’s action shall

be dismissed, without further notice, for failure of the plaintiff to pay the initial partial filing fee.

        Signed in Baton Rouge, Louisiana, on March 22, 2021.


                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
